Citation Nr: 1042013	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate rating compensable rating for left 
carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

The Veteran had active service from June 1971 to June 1975.  The 
Veteran thereafter was a member of the Army Reserve until October 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Decision Review Officer (DRO) hearings were held at the RO in May 
2004 and April 2005; the transcripts of these hearings are of 
record.  In December 2007, the Board remanded the case to the RO, 
via the Appeals Management Center (AMC), for further development.    

The Board notes that an administrative review has shown that the 
Veteran has filed a substantive appeal (VA Form 9) in relation to 
a separate claim for service connection for peripheral 
neuropathy.  However, as the review has also indicated that the 
Veteran requested a Board videoconference hearing in conjunction 
with that claim, it will not be addressed in the decision below.   

The Board also notes that in a December 2009 statement, the 
Veteran appeared to be asserting a separate claim for painful 
scar, along with claim for secondary service connection for left 
hand disability.  He has also raised a claim for a temporary 
total rating for post-operative convalescence following July 2008 
surgery.  As these claims are not on appeal before the Board, 
they are referred to the RO for any appropriate action.  It is 
noted that a separate 10 percent rating has been assigned for 
scarring of the left arm.

 
FINDINGS OF FACT

1.  The symptomatology from the Veteran's left carpal tunnel 
syndrome is not separate and distinct from the residuals of his 
left anterior interosseus nerve injury.  Both affect the function 
of the median nerve.  Severe incomplete paralysis is shown on the 
left side.  Complete paralysis of the nerve is not shown.

2.  The Veteran is right handed.


CONCLUSION OF LAW

A separate rating compensable rating for left carpal tunnel 
syndrome is denied.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, in rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings (to 
include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective date 
that may be assigned. Dingess/Hartman, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claim.  The July 2004 rating reflects the initial adjudication of 
the claim after issuance of the February 2003 letter.      

Post rating, a January 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
Veteran was not provided with a notice letter, which specifically 
provided him with notice of the evidence necessary to 
substantiate the instant claim (i.e. evidence tending to show 
that his carpal tunnel syndrome results in symptomatology 
separate and distinct from his residuals of interosseus nerve 
injury).  However, the Veteran's representative affirmatively 
argued in his August 2010 brief that the Veteran's carpal tunnel 
syndrome affirmatively results in symptomatology separate and 
distinct from his interosseus nerve injury residuals.  
Accordingly, the representative has exhibited actual knowledge of 
the evidence necessary to substantiate the claim, knowledge which 
may be imputed to the Veteran.  Consequently, any error in the 
content of the notice provided was "cured by actual knowledge on 
the part of the claimant."  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.   Pertinent medical evidence 
associated with the claims file consists of VA medical records, 
private medical records and the reports of VA examinations.  Also 
of record and considered in connection with the appeal are the 
transcripts of the DRO hearings, along with various written 
statements provided by the Veteran by his representative on his 
behalf.  The Board notes that no further RO action, prior to 
appellate consideration of this claim is required.    

II.  Factual Background

In an April 1985 rating decision, the RO awarded service 
connection for residuals of injury to the anterior osseous nerve 
of the left (minor) wrist and hand and assigned a 20 percent 
rating effective October 1984 under diagnostic code 8515.  The 
rating was eventually increased to 40 percent effective June 
1997.  Then, in January 2003, the Veteran filed a separate claim 
for service connection for carpal tunnel syndrome of the left 
hand.  The rating for the Veteran's left upper extremity 
neurological disability has been assigned under Diagnostic Code 
8515, for impairment of the median nerve.  38 C.F.R. § 4.124a.   

In a May 1992 letter, Dr. Sotearnos, a private treating 
physician, indicated that the Veteran was to be undergoing left 
carpal tunnel release surgery.  He also indicated that the 
condition was due to injury in service.    

A May 1992 private operative report from Dr. Sotearnos indicates 
that the Veteran underwent left carpal tunnel release surgery.  

In a June 1992 letter, Dr. Sotearnos indicated that it was his 
professional opinion that the Veteran's problem of carpal tunnel 
syndrome in the left hand was directly related to the injury he 
sustained during military service. 

In a subsequent July1992 progress note, Dr. Sotearnos noted that 
the Veteran was about five months out from his carpal tunnel 
release.  The physician also noted that the Veteran was still 
unable to flex the profundus tendon to the index finger, which 
was somewhat perplexing.  The physician wondered whether any 
branches of the profundus were cut when the Veteran had the prior 
release of the interosseus nerve in the military.  

A November 1996 operative report from Dr. Sotearnos shows that 
the Veteran underwent surgery for revision of median nerve 
neurolysis of the left elbow, revision of anterior nerve 
neurolysis of the left forearm and pronator teres release of the 
left forearm.  The physician noted that the Veteran had presented 
with paralysis of the median nerve with the inability to flex the 
profundus tendon at the distal interphalangeal joint of the left 
index finger.  He also noted that the Veteran reported that he 
had had an operation in the military for the same problem but had 
never fully recovered.  Additionally, Dr. Sotearnos indicated 
that the Veteran had the carpal tunnel syndrome release and had 
done well from the standpoint of paresthesias in his fingers but 
still had severe forearm pain directly at the pronator teres 
overlying the median nerve.  This also corresponded with his 
inability to flex the distal interphalangeal joint of the finger.  

During a November 2000 VA examination, a VA physician diagnosed 
the Veteran with previous anterior interosseous nerve injury with 
loss of motion of the second distal interphalangeal joint that 
made it difficult for him to flex this joint and gave him a weak 
grip in his left hand.  There were also postsurgical scars from 
previous neurolysis at the elbow that had resulted in the loss of 
full extension and full flexion for the Veteran with a painful 
scar.  The examiner opined that the Veteran's sequelae were 
definitely related to his original injuries and surgeries during 
military service.    

In an August 2002 decision, the Board granted a total temporary 
rating under 38 C.F.R. § 4.30 for convalescence following left 
carpal tunnel release surgery.  The decision noted that the 
medical evidence showed that this surgery was related to the 
Veteran's original service-connected injury.    

During the May 2004 Decision Review Officer (DRO) hearing, the 
Veteran testified that he felt that his carpal tunnel syndrome 
should be rated independently from his service-connected left 
wrist and left hand injury.  The Veteran essentially indicated 
that he was told by his treating VA physician that his carpal 
tunnel syndrome was related to injury in service and that it 
represented a separate disability.  

During the April 2005 DRO hearing, the Veteran essentially 
reiterated his testimony from the previous May 2004 hearing, 
indicating that his carpal tunnel syndrome was caused by his 
injury in service and indicating that carpal tunnel syndrome 
should be rated as a separate service-connected disability.   

A March 2007 VA neurology clinic progress note reflects that the 
Veteran continued to have neuropathy affecting the median nerve, 
with markedly decreased sensation in the distribution of the left 
median nerve and weakened muscles of the hand and forearm 
enervated by the median nerve.  

Private treatment records from Dr. Sotearnos, from August 2007 to 
August 2009 show treatment and evaluation for left upper 
extremity neurological problems.  In July 2008, Dr. Sotearnos 
performed surgery on the Veteran, including revision of left 
carpal tunnel release, hypothenar fat flap, left wrist, Guyon's 
canal release and left wrist and microscopic internal neurolyisis 
of the median nerve.  (There is now a claim for a temporary total 
rating following this surgery.  Nothing herein should be viewed 
as having an impact on that claim.

On December 2009 VA examination, the Veteran reported that he was 
still experiencing significant left upper extremity discomfort 
and weakness.  He could not make a fist and was continuing to 
have difficulties with buttoning and fine motor tasks involving 
the use of the left arm.  This had gotten worse over the last 2 
to 2 1/2 years.  Review of symptoms was positive for left arm 
discomfort and weakness.  

Physical examination revealed that the Veteran's grip strength 
was 4-/5, wrist extension was 4/5, finger extension was 4+/5, 
finger flexion was 5/5, ulnar portion, and 4-/5 median portion.  
Rapid alternating movements were slower on the left.  There was 
also decreased sensation distally in a stocking glove 
distribution with superimposed sensory loss in the median 
distribution on the left.  There was also some local tenderness 
around his elbow scar (related to interosseous surgery).  (This 
has a separate 10 percent rating assigned.)

The examiner found that the Veteran had evidence of previous 
anterior interosseous nerve injury and distal medial nerve 
entrapment (carpal tunnel) and the examiner noted that these were 
two separate events/issues.  The Veteran continued to have 
difficulties with activities of daily living including buttoning 
and getting dressed and this was affected by both of his previous 
nerve injuries, although the examiner noted that the contribution 
from carpal tunnel syndrome may have been somewhat more 
prominent.  The examiner also noted that it was difficult to 
determine the relative percentage contributions from the carpal 
tunnel syndrome and the interosseous nerve injury.  

The examiner concluded that it was more likely than not that the 
Veteran had residuals of injury of the left anterior osseous 
nerve, along with left carpal tunnel syndrome, as the 
distribution of weakness was wider than what could be explained 
with carpal tunnel syndrome only.  Additionally, sensory findings 
were also present on examination, which could not be explained 
solely by the anterior interosseous nerve injury.  Further, there 
were findings of a distribution of weakness, which was wider than 
what could be present as a result of anterior interosseous nerve 
injury.  

In August 2010 argument, the Veteran's representative noted that 
VA examiners had found that while the Veteran's carpal tunnel 
syndrome was separate from his anterior osseous nerve injury, the 
severity of each condition could not be determined independently 
from each other.  The representative then cited the case of 
Fanning v. Brown, for the proposition that "it is possible for a 
Veteran to have separate and distinct manifestations attributable 
to two different disability ratings and in such a case, the 
Veteran should be compensated under different diagnoses."  4 
Vet. App. 225, 231 (1993). 

III.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

For median nerve impairment of the minor extremity, a 60 percent 
rating will be assigned for complete paralysis; the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plan of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger and 
feeble flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  A 40 percent rating is assigned where there is 
severe incomplete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

The Court of Appeals for Veterans' Claims (Court) has held that a 
veteran may not be compensated twice for the same symptomatology 
as "such a result would over compensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different Diagnostic Codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning, 4 Vet. App. 225 
(1993).  The critical element in determining whether 
symptomatology is separate and distinct is whether or not it 
overlaps or is duplicative of symptomatology already subject to 
compensation.  Esteban, 6 Vet. App. 259, 262 (1994).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV.  Analysis

By recognizing in its earlier August 2002 decision that the 
Veteran was entitled to a temporary total rating under 38 C.F.R. 
§ 4.30 for his carpal tunnel release surgery, the Board 
implicitly recognized that the Veteran's carpal tunnel syndrome 
is related to his injury in military service.  Moreover, as noted 
above, several medical opinions are to this effect.  
Consequently, if it is established that the manifestations of the 
carpal tunnel syndrome are "separate and distinct" from the 
manifestations of the service-connected residuals of injury to 
the anterior interosseous nerve, then the Veteran would be 
entitled to a separate rating for the carpal tunnel syndrome.  

In the instant case, although the December 2009 VA examiner found 
that the Veteran's anterior interosseus nerve injury and distal 
medial nerve entrapment (carpal tunnel) are "two separate 
events/issues", he also found that both of these disabilities 
were a result of injury to the median nerve; both disabilities 
contributed to the Veteran's difficulty with activities of daily 
living, including buttoning clothes and getting dressed, and that 
it was difficult to determine the relative contribution to the 
Veteran's overall neurological impairment from each of them.  As 
mentioned above, the Veteran's residuals of anterior interosseus 
nerve injury has been assigned a 40 percent rating for severe 
incomplete paralysis of the median nerve.  Notably, the anterior 
interosseus nerve is a branch of the median nerve.  See Stedmanns 
Medical Dictionary, 27th Edition, p. 1193 (2000).  Consequently, 
as the Veteran's impairment from both the residuals of the 
anterior interosseus nerve injury and the carpal tunnel syndrome 
involve impairment of the median nerve (including a branch 
thereof) and as neither disability is shown to involve impairment 
of additional nerves, the Board finds that providing additional 
compensation to the Veteran through a separate rating for his 
carpal tunnel syndrome would amount to impermissible pyramiding 
(i.e. dual compensation for the same symptomatology).  38 C.F.R. 
§§ 4.14, 4.124a, Diagnostic Code 8515.

The December 2009 VA examiner found a distribution of weakness, 
which was wider than what would be present with an interosseus 
nerve injury and also found sensory impairment, which could not 
be explained by the anterior interosseus nerve injury.  
Additionally, he attributed both of these findings to the 
Veteran's carpal tunnel syndrome.  However, while these findings 
may at first appear to be suggestive of a separate and distinct 
symptomatology resulting from the carpal tunnel syndrome, the 
Board notes that they are encompassed within the rating assigned 
for median nerve impairment, as this rating criteria includes 
consideration of both sensory and motor impairment of the median 
nerve.  38 C.F.R. §§ 4.124a, Note following Diagnostic Code 8412, 
Diagnostic Code 8515. Thus, although the sensory impairment and 
additional weakness can reasonably be considered as solely due to 
the carpal tunnel syndrome,  given the scope of Diagnostic Code 
8515, it must be considered as overlapping symptomatology rather 
than as separate and distinct symptomatology.  38 C.F.R. § 4.14; 
Esteban, 6 Vet. App. 259, 262 (1994). 

In sum, because the Veteran's symptomatology attributable to his 
carpal tunnel syndrome is not separate and distinct from the 
residuals of his interosseus nerve injury, a separate, 
compensable rating for the carpal tunnel syndrome is not 
warranted.  The preponderance of the evidence is against this 
claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

A separate compensable rating for left carpal tunnel syndrome is 
denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


